COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Damon Michael Jones v. The State of Texas

Appellate case number:    01-18-00154-CR

Trial court case number: 1484980

Trial court:              178th District Court of Harris County

        On April 16, 2018, appellant filed a motion for extension of time to file his brief, seeking
an extension until May 21, 2018. The brief was not yet due because the complete record had not
been filed.
        The clerk’s record was filed on April 17, 2018 and the final volumes of reporter’s record
were filed on May 10, 2018.
        Thus, appellant’s brief is due on June 11, 2018. The April 16, 2018 motion for extension
of time to file appellant’s brief is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: May 22, 2018